UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Europe Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: March 31, 2010 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 3/31/10 (Unaudited) COMMON STOCKS (99.4%)(a) Shares Value Belgium (2.2%) Anheuser-Busch InBev NV 61,863 $3,116,309 Telenet Group Holding NV (NON) 52,970 1,600,855 Finland (0.8%) Nokian Renkaat OYJ (S) 68,562 1,780,827 France (13.6%) AXA SA 126,666 2,817,816 BNP Paribas SA 64,335 4,940,980 Christian Dior SA 36,121 3,853,326 Gaz de France SA 68,616 2,650,637 Gemalto NV (NON) 31,126 1,347,022 Renault SA (NON) 40,783 1,911,470 Sanofi-Aventis 71,610 5,338,177 Technip SA 30,763 2,501,405 Total SA 66,029 3,833,187 Germany (14.9%) AIXTRON AG 50,061 1,800,313 BASF SE 75,745 4,698,019 Biotest AG (Preference) 26,269 1,312,817 Brenntag AG 144A (NON) 14,445 1,073,097 Deutsche Post AG 185,886 3,225,074 HeidelbergCement AG 25,674 1,432,196 Henkel AG & Co. KGaA 58,273 3,137,354 Kabel Deutschland GmbH 144A (NON) 57,882 1,637,897 Metro AG 50,214 2,978,832 MTU Aero Engines Holding AG 43,737 2,544,680 Porsche Automobil Holding SE (Preference) 34,218 2,088,372 Puma AG Rudolf Dassier Sport 7,198 2,280,375 Siemens AG 11,030 1,104,703 Volkswagen AG 144A (F) 10,215 936,843 Wincor Nixdorf AG 23,808 1,612,697 Ireland (1.2%) Kerry Group PLC Class A 80,828 2,511,011 Italy (1.6%) Prysmian SpA 170,989 3,360,393 Luxembourg (1.5%) ArcelorMittal 74,409 3,265,383 Netherlands (6.3%) Akzo Nobel NV 36,263 2,066,729 ASML Holding NV (S) 83,712 2,991,827 ING Groep NV (NON) 322,280 3,217,764 Koninklijke (Royal) KPN NV 170,274 2,697,772 TNT NV 86,419 2,478,096 Norway (3.0%) DnB NOR ASA (NON) 189,736 2,168,941 StatoilHydro ASA 187,974 4,354,561 Portugal (0.7%) Portugal Telecom SGPS SA 133,970 1,497,931 Russia (0.8%) Mobile Telesystems ADR (S) 29,407 1,632,089 Spain (5.3%) Banco Santander Central Hispano SA 361,908 4,810,079 Endesa SA 95,599 2,732,297 Gestevision Telecinco SA (S) 135,807 2,131,509 Obrascon Huarte Lain SA 59,629 1,723,575 Sweden (0.8%) SKF AB Class B 100,693 1,791,656 Switzerland (11.9%) Credit Suisse Group 57,077 2,944,040 Nestle SA 88,719 4,546,670 Novartis AG 100,957 5,456,488 Roche Holding AG 45,841 7,439,320 Zurich Financial Services AG 19,769 5,071,235 United Kingdom (34.8%) Associated British Foods PLC 128,835 1,913,541 Autonomy Corp. PLC (NON) 76,109 2,106,036 Aviva PLC 265,994 1,555,658 Barclays PLC 857,510 4,689,717 BG Group PLC 197,357 3,416,575 BP PLC 989,208 9,360,467 British Sky Broadcasting Group PLC 124,709 1,139,561 Britvic PLC 277,230 1,952,546 BT Group PLC 1,475,760 2,775,430 Cairn Energy PLC (NON) 362,022 2,291,470 Centrica PLC 667,418 2,977,424 Compass Group PLC 466,112 3,721,510 Eurasian Natural Resources Corp. 136,714 2,473,617 Gartmore Group Ltd. (NON) 758,405 1,438,979 GlaxoSmithKline PLC 275,150 5,285,363 HSBC Holdings PLC (London Exchange) 410,383 4,161,108 Next PLC 65,509 2,151,797 Prudential PLC 136,129 1,131,300 Reckitt Benckiser Group PLC 72,726 3,992,835 Rio Tinto PLC 63,936 3,789,742 Smiths Group PLC 130,902 2,257,188 Telecity Group PLC (NON) 261,168 1,680,850 Vedanta Resources PLC 54,607 2,300,970 WPP PLC 266,823 2,766,223 Xstrata PLC (NON) 175,430 3,324,571 Total common stocks (cost $182,282,661) SHORT-TERM INVESTMENTS (2.7%)(a) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.27% and due dates ranging from April 1, 2010 to May 28, 2010 (d) $5,821,199 $5,821,184 Total short-term investments (cost $5,821,184) TOTAL INVESTMENTS Total investments (cost $188,103,845) (b) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $214,308,122. (b) The aggregate identified cost on a tax basis is $196,165,491, resulting in gross unrealized appreciation and depreciation of $29,422,294 and $6,667,477, respectively, or net unrealized appreciation of $22,754,817. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At March 31, 2010, the value of securities loaned amounted to $5,539,375. The fund received cash collateral of $5,821,184 which is pooled with collateral of other Putnam funds into 44 issues of short-term investments. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,662 for the period ended March 31, 2010. During the period ended March 31, 2010, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $43,532,290 and $43,532,290, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities valuation inputs. (S) Securities on loan, in part or in entirety, at March 31, 2010. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentrations greater than 10% at March 31, 2010 (as a percentage of net assets): Oil and gas 12.0% Pharmaceuticals 11.0 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Purchaser) managed by Putnam Management. Under the Agreement, the fund sold to the Purchaser the funds right to receive, in the aggregate, $84,811 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreement is valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of March 31, 2010: Investments in securities: Level 1 Level 2 Level 3 Common stocks: Belgium $4,717,164 $ $ Finland 1,780,827 France 29,194,020 Germany 30,926,426 936,843 Ireland 2,511,011 Italy 3,360,393 Luxembourg 3,265,383 Netherlands 13,452,188 Norway 6,523,502 Portugal 1,497,931 Russia 1,632,089 Spain 11,397,460 Sweden 1,791,656 Switzerland 25,457,753 United Kingdom 74,654,478 Total common stocks Short-term investments 5,821,184 Totals by level Transfers of securities from Level 2 into Level 1 totaling $121,187,869 for the period ended March 31, 2010 were due to prior periods security valuations being impacted by significant events in certain foreign markets prior to the close of the New York Stock Exchange. Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Receivable purchase agreement $ $ $21,721 Totals by level $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com. Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 28, 2010
